Citation Nr: 0735054	
Decision Date: 11/07/07    Archive Date: 11/26/07

DOCKET NO.  04-39 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for scars of the lower 
extremities and chest, as residuals of shrapnel and gunshot 
wounds.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran had active duty from May 1949 to November 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

For good cause shown - the veteran's advanced age - the 
Board advanced this case on the docket in October 2007.  See 
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.900(c) (2007).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) Contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability;  (B) Establishes that the veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (C) Indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  This requirement could be satisfied by 
competent evidence showing post-service treatment for a 
condition, or other possible association with military 
service.  38 C.F.R. § 3.159(c)(4).

In this case, the veteran's service medical records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC).  Nonetheless, the veteran is competent to report, as 
he has, that he sustained shrapnel injuries during service.  
The veteran also reports that he has residual scarring, 
although he has not specified the scars that he recalls as 
being a residual of the shrapnel wounds that he sustained in 
service.  And he has reported that he has received treatment 
for scars from a VA facility between 1990 and 2002.  The VA 
treatment records obtained do refer to the veteran's report 
of such injuries but do not describe scarring related to 
these injuries.  The Board concludes that the record does not 
contain sufficient competent medical evidence to decide the 
claim and that the requirements of 38 C.F.R. § 3.159(c)(4) 
are met.  Therefore, an examination should be scheduled to 
determine if the veteran has any current residual disability 
as the result of shrapnel wounds sustained during his active 
military service.

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

This will also give the veteran an opportunity to receive the 
specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  

Accordingly, the case is REMANDED for the following action:

1. Give the veteran the notice required by 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) concerning the degree and effective 
date of the claimed service-connected 
disability.

2.  Schedule the veteran for an 
examination to determine if he has any 
current residual disability as the result 
of shrapnel wounds sustained during his 
active military service.  The claims 
folder should be available to the 
examiner.  The examiner should identify 
the specific disability or disabilities 
that are at least as likely as not (i.e., 
probability of 50 percent or greater) 
residuals of any in-service shrapnel 
wounds, or specifically indicate that 
residual disability does not currently 
exist.

After the development requested above has 
been completed to the extent possible, 
review the record.  If any benefit sought 
on appeal remains denied, the appellant 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



